430 F.2d 962
74 L.R.R.M. (BNA) 2988
NATIONAL AIRLINES, INCORPORATED, Plaintiff-Appellee,v.INTERNATIONAL ASSOCIATION OF MACHINISTS AND AEROSPACEWORKERS, DISTRICT LODGE 145, IAM, et al.
No. 28501.
United States Court of Appeals, Fifth Circuit.
July 15, 1970.

Appeal from the United States District Court for the Southern District of Florida; C. Clyde Atkins, Judge.
Plato E. Papps, Gen. Counsel, IAMAW, Washington, D.C., Joseph P. Manners, Richard M. Gale, Manners & Amoon, Miami, Fla., for defendants-appellants.
William B. Killian, Jerry B. Crockett, Miami, Fla., for plaintiff-appellee.
Before GODBOLD, DYER and MORGAN, Circuit Judges.
PER CURIAM:


1
Both the parties suggest that this case is moot.  In order that the judgment below will spawn no legal consequences, we dismiss the appeal as moot and vacate the judgments and remand to the District Court with directions to dismiss the proceedings as moot.


2
Costs are to be evenly divided between the parties.


3
Vacated and remanded with directions.